Case 8:20-cv-00043-SB-ADS Document 192-10 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3849




  Summary Judgment Ex. 40
 Case 8:20-cv-00043-SB-ADS Document 192-10 Filed 05/14/21 Page 2 of 4 Page ID
                                  #:3850



 1                      DECLARATION OF JAMES KENNER
 2
 3         I, James Kenner, pursuant to 28 U.S.C. § 1746, hereby declare and state
 4   as follows:
 5         1.      I am over the age of eighteen and reside in Florissant, Missouri.
 6         2.      I have personal knowledge of the following facts, which I could
 7   and would testify to if I were called to testify as a witness.
 8         3.      I graduated from college in May 2016. I took out several student
 9   loans to pay for my college education.
10         4.      In around October 2016, I received a call from a representative of
11   Certified Doc Prep Services regarding my student loans. I ended up speaking to
12   two representatives over the course of multiple calls before enrolling with
13   Certified Doc Prep Services.
14         5.      During those calls, the representatives stated that they would get
15   me into a new payment program to eliminate my college debt. The
16   representatives said that my existing loans would be paid off by consolidating
17   them, and then I would be put into a new repayment program in which I would
18   be paying about 90 dollars a month, which was less than I was paying at the
19   time. The representatives said that my student loans would eventually be
20   forgiven after five years of continuous low payments.
21         6.      During those calls, the representatives also said that their services
22   would increase my credit score because my credit report would show that my
23   student loans had been paid in full. When I asked them how much my credit
24   score would increase, one of the representatives said that it would increase by
25   50 to 100 points. The company’s promise to improve my credit score was why
26   I agreed to pay its fee, which was $900.
27
28
                                  DECLARATION OF JAMES KENNER
                                               1
 Case 8:20-cv-00043-SB-ADS Document 192-10 Filed 05/14/21 Page 3 of 4 Page ID
                                  #:3851



 1         7.     The representative told me not to delay in signing up and I felt
 2   rushed through the sales process. The representative also asked me to return the
 3   paperwork as quickly as possible.
 4         8.     As part of enrolling, I also e-signed the company’s contract and
 5   provided my bank account information.
 6         9.     According to my bank statements, Debt Pay Gateway withdrew
 7   $299.67 on November 7, 2016, $299.67 on December 5, 2016, and $299.66 on
 8   December 28, 2016 from my checking account.
 9         10.    After I enrolled, Certified Doc Prep Services sent me a packet with
10   several application forms, including a forbearance request. I signed and
11   returned the application forms on or about January 11, 2017. Attached as
12   Exhibit A is a true and correct copy of my forbearance request.
13         11.    Certified Doc Prep Services sent me an email on January 17, 2017
14   from the email address docs@clientenrollment.com, which noted that it had
15   submitted my forbearance request to my servicers. On the same day, I sent an
16   email in response, which noted that Certified Doc Prep Services had previously
17   said that paying off my existing loan would increase my credit score and asked
18   the company to confirm whether my understanding was correct. A true and
19   correct copy of that email string, which I later forwarded to the Bureau of
20   Consumer Financial Protection, is attached as Exhibit B.
21         12.    I did not receive a response from Certified Doc Prep Services to
22   my email in Exhibit B.
23         13.    On around January 17, 2017, my forbearance request was
24   approved. My student loans then remained in forbearance for about three
25   months.
26         14.    On February 27, 2017, Certified Doc Prep Services asked me by
27   email to sign a new request to change the payment plan on my student loans,
28
                                DECLARATION OF JAMES KENNER
                                             2
Case 8:20-cv-00043-SB-ADS Document 192-10 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:3852
